DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s response filed 7/6/2022.
Claims 21-39 and 41 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 41:
Claim 41 recites the limitation “wherein the second jaw is pivotable relative to the first jaw to transition the end effector between an open state and a closed state, wherein the first and second jaws are configured to cooperate to clamp and staple tissue in the closed state”. This limitation is indefinite because it is unclear to Examiner how the circular stapler’s jaws can be interpreted as pivoting towards each other. Examiner notes that the title of the submitted application is “STAPLE FORMING POCKET CONFIGURATIONS FOR CIRCULAR SURGICAL STAPLER ANVIL” and all of the originally filed drawings and written description in the disclosure correspond to circular staplers. Thus, the search has been limited to the disclosed invention of circular staplers, where the jaws do not pivot as claimed in new claim 41.
In the event claim 41 is directed to linear-type surgical staplers, Examiner takes the position that claim 41 is directed to an invention that is independent or distinct from the invention originally claimed. Since applicant has received an action on the merits for the originally presented invention (i.e. a search including circular staplers with non-pivoting jaws), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 41 should be withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib et al. US 2014/0151430 in view of Olson et al. US 2013/0181036.
Regarding claim 21: 
Scheib teaches an apparatus comprising: 
(a) a body (70); 
(b) an actuation mechanism (90) supported by the body; and 
(c) an end effector (FIG. 2A, 20/40) arranged distal to the body and configured to be actuated by the actuation mechanism, wherein 
the end effector comprises: 
(i) a first stapling surface (covered by 2) having a plurality of staple openings (32), wherein each staple opening houses a respective staple (66), and 
(ii) a second stapling surface (50) configured to cooperate with the first stapling surface to clamp and staple tissue, wherein the second stapling surface has a plurality of staple forming pockets (52) configured to form the staples, wherein the staple forming pockets are arranged into: 
(A) a first array (e.g. radially inboard array in FIG. 14), wherein the first array is configured to form at least one staple with a first formed shape, and 
(B) a second array(e.g. radially outboard array in FIG. 14) spaced apart from the first array, wherein the second array is configured to form at least one staple with a second formed shape,  wherein the end effector is actuatable to drive the staples toward the second stapling surface sequentially (interpreted as ‘in a sequence’) along a longitudinal axis of the end effector (i.e. the staples are driven longitudinally during the firing sequence from an unfired to a fired state by firing member 24).
Scheib does not teach the actuation mechanism being a motorized actuation mechanism comprising a motor.
Olson discloses a similar apparatus, teaching “handle assembly 12 may include an electric motor or other electrical device (not shown) which produces rotational motion upon actuation trigger 16 and converts the rotational motion into linear motion which is transmitted through elongate body 100 via a drive assembly (not shown) for use by cartridge assembly 102.” ([0081]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Scheib apparatus, by having the actuation mechanism be a motorized actuation mechanism comprising a motor, since this would preclude the need for an operator to exert substantial manual force.
Neither reference teaches wherein the second array is configured to form at least one staple with a second formed shape different than the first formed shape.
However, in FIG. 14 Scheib shows one staple forming configuration of an inner array of staples (see encircled pair from FIG. 14 below), and in FIG. 34 shows an outer array of staples having a different (opposite) forming configuration (see encircled pair from FIG. 34 below).
It would have been obvious to try, for a person having ordinary skill in the art, at the effective filing date of the invention, to modify the outer pocket pairs of Scheib’s FIG. 14 embodiment, by substituting the arrangement of the outer pairs of the FIG. 34 embodiment, such that the second array is configured to form at least one staple with a second formed shape different than the first formed shape. Since there are only a small, finite number of variations of the positions and staple-bending characteristics of the inner and outer staple pocket pairs (a total of four to Examiner’s knowledge in Scheib’s disclosure), such a combination of the two embodiments would have been obvious to try, and there is nothing of record to suggest any unexpected result or any reason why the combination would not lead to the successful clamping of tissue. A person having ordinary skill in the art might be motivated to do this in order to try a different variation of coverage of the stapled tissue.

    PNG
    media_image1.png
    547
    1073
    media_image1.png
    Greyscale

Regarding claim 22: 
The combination of Scheib and Olson teaches the apparatus of claim 21, as discussed above, wherein each staple forming pocket of the first array is configured to form a respective staple with the first formed shape, wherein each staple forming pocket of the second array is configured to form a respective staple with the second formed shape (Scheib, envisaged in FIG. 2B).
Regarding claim 34: 
The combination of Scheib and Olson teaches the apparatus of claim 21, as discussed above, wherein at least one of the first stapling surface or the second stapling surface is actuatable relative to the other of the first stapling surface or the second stapling surface for clamping tissue between the first and second stapling surfaces (Scheib, [0068]).
Regarding claim 35: 
The combination of Scheib and Olson teaches the apparatus of claim 21, as discussed above, further comprising a closure assembly and a firing assembly each operatively coupled with the end effector, wherein the closure assembly is configured to actuate the end effector to clamp tissue between the first and second stapling surfaces, wherein the firing assembly is configured to further actuate the end effector to staple the clamped tissue, wherein the motorized actuation mechanism includes a motor configured to drive the firing assembly and not the closure assembly (Scheib, described in [0068], in view of Olson’s motor).
Claims 23-33 and 36-40 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scheib and Olson, as applied above, and further in view of Rothfuss US 4,319,576.
Regarding claim 23-25, 33: 
The combination of Scheib and Olson teaches the apparatus of claim 21, as discussed above, wherein each of the staples has a crown and a pair of legs, wherein the second formed shape of a staple is defined by the crown and the legs of the staple being non-coplanar, three-dimensionally shaped.
The combination does not teach the first formed shape of a staple is defined by the crown and the legs of the staple being coplanar, two-dimensional, and B shaped.
However, this configuration is old and well-known in the art as a recognized alternative. For example, Rothfuss shows a related anvil assembly 7 with pocket configurations that would lead to a co-planar arrangement of the staple legs.
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the inner pockets of Scheib, by implementing the Rothfuss planar arrangement, since this is a common and recognized alternative to the non-planar arrangements. A person having ordinary skill in the art might be motivated to do this in order to try a different variation of coverage of the stapled tissue. 
Regarding claim 26: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 23, as discussed above, wherein the crown and the legs of each staple in its unformed state collectively define a staple plane, wherein the second formed shape of a staple is defined by at least one of the legs of the staple being offset from the staple plane while the crown resides within the staple plane (this is the result of the arrangement of Scheib’s outer array).
Regarding claim 27: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 26, as discussed above, wherein the at least one of the legs of the staple comprises both of the legs (this is the result of the arrangement of Scheib’s outer array).
Regarding claim 28: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 27, as discussed above, wherein the second formed shape of a staple is defined by the legs being offset from the staple plane in opposing directions (this is the result of the arrangement of Scheib’s outer array).
Regarding claim 29: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 23, as discussed above, wherein each staple forming pocket of the first array is configured to form a respective staple with the first formed shape, wherein each staple forming pocket of the second array is configured to form a respective staple with the second formed shape (Scheib, envisaged in FIG. 2B).
Regarding claim 30: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 23, as discussed above, wherein the second stapling surface includes an exterior edge, wherein the first array is arranged between the exterior edge and the second array (envisioned in FIG, 14).
Regarding claim 31: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 30, as discussed above, wherein the second stapling surface further includes a cutting member opening configured to slidably receive a portion of a cutting member (Scheib, knife 36)  therethrough for cutting tissue clamped between the first and second stapling surfaces, wherein the second array is arranged between the cutting member opening and the first array (envisaged in FIG. 2B).
Regarding claim 32: 
The combination of Scheib, Olson, and Rothfuss teaches the apparatus of claim 31, as discussed above, wherein first portions of each of the first and second arrays are disposed on a first side of the cutting member opening, wherein second portions of each of the first and second arrays are disposed on an opposed second side of the cutting member opening (envisaged in FIG. 2B).
Regarding claim 36: 
As discussed in the rejections above, the combination of Scheib, Olson, and Rothfuss teaches an apparatus comprising: 
(a) a body; 
(b) a motorized actuation mechanism supported by the body; and 
(c) an end effector arranged distal to the body and configured to be actuated by the motorized actuation mechanism, wherein the end effector comprises: 
(i) a first stapling surface having a plurality of staple openings, wherein each staple opening houses a respective staple having a crown and a pair of legs that define a staple plane when the staple is in an unformed state, and 
(ii) a second stapling surface configured to cooperate with the first stapling surface to clamp and staple tissue, wherein the second stapling surface includes: 
(A) a first plurality of staple forming pockets, wherein each staple forming pocket of the first plurality is configured to form a respective staple with a first formed shape, and 
(B) a second plurality of staple forming pockets arranged transversely adjacent to the first plurality of staple forming pockets, wherein each staple forming pocket of the second plurality is configured to form a respective staple with a second formed shape, wherein 
the first formed shape of a staple is defined by the crown and the legs of the staple residing within the staple plane, wherein 
the second formed shape of a staple is defined by at least one of the legs of the staple being offset from the staple plane while the crown resides within the staple plane, and 
(iii) a firing member actuatable longitudinally through the end effector to drive the staples toward the second stapling surface sequentially along a longitudinal axis of the end effector. (all limitations addressed above).
Regarding claim 37: 
The combination of Scheib and Olson teaches the apparatus of claim 36, as discussed above, wherein the first formed shape of a staple is defined by the crown and the legs of the staple defining a B shape, wherein the second formed shape of a staple is defined by each leg of the staple being offset from the staple plane while the crown resides within the staple plane (addressed above).
Regarding claim 38: 
The combination of Scheib and Olson teaches the apparatus of claim 36, as discussed above, wherein the second stapling surface further includes a cutting member opening configured to slidably receive a portion of a cutting member therethrough for cutting tissue clamped between the first and second stapling surfaces, wherein the second plurality of staple forming pockets is arranged between the first plurality of staple forming pockets and the cutting member opening (addressed above).
Regarding claim 39: 
As discussed in the rejections above, the combination of Scheib, Olson, and Rothfuss teaches an apparatus comprising: 
(a) a body; 
(b) a motorized actuation mechanism supported by the body; and 
(c) an end effector arranged distal to the body and configured to be actuated by the motorized actuation mechanism, wherein the end effector comprises: 
(i) a first stapling surface having a plurality of staple openings, wherein each staple opening houses a respective staple, and 
(ii) a second stapling surface configured to cooperate with the first stapling surface to clamp and staple tissue, wherein the second stapling surface includes: 
(A) a cutting member opening configured to slidably receive a portion of a cutting member for cutting the clamped tissue, wherein the cutting member opening has a first opening side and an opposed second opening side, 
(B) a first plurality of staple forming pockets (one of the inner pair) arranged along the first opening side, 
(C) a second plurality of staple forming pockets (the other of the inner pair) arranged along the first opening side between the cutting member opening and the first plurality of staple forming pockets, 
(D) a third plurality of stapling forming pockets (one of the outer pair) arranged along the second opening side, and 
(E) a fourth plurality of stapling forming pockets (the other of the outer pair) arranged along the second opening side between the cutting member opening and the third plurality of staple forming pockets, wherein 
each of the first and third pluralities of staple forming pockets is configured to form staples with a first formed shape, wherein 
each of the second and fourth pluralities of staple forming pockets is configured to form staples with a second formed shape different than the first formed shape (all limitations addressed above), wherein 
each staple includes a crown and a pair of legs that define a staple plane when the staple is in an unformed state, wherein the first formed shape of a staple is defined by the crown and the legs of the staple residing within the staple plane, wherein the second formed shape of a staple is defined by at least one of the legs of the staple being offset from the staple plane while the crown resides within the staple plane (addressed rejection of claim 26 above), and 
(iii) a firing member, wherein the firing member includes the cutting member (addressed rejection of claim 31 above) and is actuatable longitudinally through the end effector to drive the staples toward the second stapling surface sequentially and to simultaneously cut tissue (Scheib, [0080] last sentence).
Regarding claim 40: 
The combination of Scheib and Olson teaches the apparatus of claim 39, as discussed above, wherein each staple includes a crown and a pair of legs that define a staple plane when the staple is in an unformed state, wherein the first formed shape of a staple is defined by the crown and the legs of the staple residing within the staple plane, wherein the second formed shape of a staple is defined by at least one of the legs of the staple being offset from the staple plane while the crown resides within the staple plane (addressed above).
Response to Arguments
Applicant’s remarks have been considered and are largely addressed in the 112 and 103 rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731